Citation Nr: 0604107	
Decision Date: 02/13/06    Archive Date: 02/22/06

DOCKET NO.  01-08 528A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder with panic attacks prior 
to June 12, 2000.

2.  Entitlement to an initial rating in excess of 70 percent 
for post-traumatic stress disorder with panic attacks from 
June 12, 2000.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The veteran served on active duty from June 1956 to April 
1958, and from October 1958 until his retirement in July 
1976.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, VA. 

The issue of entitlement to an initial rating in excess of 30 
percent for post-traumatic stress disorder with panic attacks 
prior to June 12, 2000, is addressed in the REMAND that 
follows the order section of this decision.


FINDING OF FACT

From June 12, 2000, to the present, the veteran's service-
connected psychiatric disability has resulted in total 
occupational impairment.


CONCLUSION OF LAW

The criteria for a 100 percent rating for post-traumatic 
stress disorder with panic attacks have been met from June 
12, 2000.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.130, Diagnostic Code 9411 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2005) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability.  The Board has found nothing in 
the historical record which would lead to the conclusion that 
the current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings, except as reported below.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2005).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2005).  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

By rating decision in November 1999, the veteran was granted 
service connection and a 30 percent rating for a psychiatric 
disorder, effective from February 1992.  The veteran appealed 
the 30 percent rating assigned.  In a November 2003 rating 
decision, the RO granted the veteran a 70 percent rating for 
the psychiatric disorder and a total rating based on 
individual unemployability, effective from June 12, 2000.  

A 70 percent rating for post-traumatic stress disorder 
contemplates occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 100 percent rating 
contemplates total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.  38 
C.F.R. § 4.130, Diagnostic Code 9411.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.   

In July 2000, the veteran submitted a claim for a total 
rating based on individual unemployability.  He alleged that 
he became too disabled to work on June 12, 2000

A statement dated June 27, 2000, from a VA psychologist 
reports that the veteran had panic attacks that came on 
suddenly.  The psychologist noted that numerous situations 
trigger the attacks and that employment of any kind for the 
veteran did not seem possible.  In October 2001, this VA 
psychologist stated that due to the unpredictability, rapid 
onset, and frequency of the veteran's panic attacks, it was 
her opinion that the veteran was unemployable solely due to 
his service-connected condition.

On VA mental disorders examination in June 2002, the examiner 
concluded that the veteran would experience significant 
difficulty managing the emotional, social, and consistency 
demands of most forms of employment.

In June 2003, the veteran's VA psychologist predicted that 
the veteran would not be employable in the future due to his 
post-traumatic stress disorder with accompanying panic 
attacks.

The medical evidence for the period beginning June 12, 2000, 
also shows periods in which the veteran experienced lesser 
symptoms of post-traumatic stress disorder with panic attacks 
than described immediately above.  However, the Board is of 
the opinion that the preponderance of the evidence for this 
period shows that the social and occupational impairment from 
the veteran's post-traumatic stress disorder with panic 
attacks has more nearly approximated total than the lesser 
impairment contemplated by a 70 percent evaluation.  
Accordingly, the Board finds that the criteria for a 100 
percent rating for post-traumatic stress disorder with panic 
attacks have been met for the period beginning June 12, 2000.


ORDER

Entitlement to a 100 percent rating for post-traumatic stress 
disorder with panic attacks is granted from June 12, 2000, 
subject to the legal criteria governing the payment of 
monetary benefits.


REMAND

The veteran maintains that he is entitled to an initial 
rating in excess of 30 percent for post-traumatic stress 
disorder with panic attacks from February 24, 1992, through 
June 11, 2000.  On VA psychiatric examination in November 
1999, the veteran reported that he underwent psychiatric 
counseling for his service-connected psychiatric disability 
not long after he was diagnosed with a panic disorder in 
1992.  Copies of the psychiatric counseling records are not 
of record and there is no indication that any attempt has 
been made to obtain these records.  38 C.F.R. § 3.159(c)(1) 
(2005) requires that VA make an attempt to obtain copies of 
these records.
 
The Board also notes that 38 U.S.C.A. § 5103 (West 2002) and 
38 C.F.R. § 3.159 (2005), provide that VA will notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  In addition, VA 
must also request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  The 
record does not reflect that the RO has provided the required 
notice. 

Accordingly, the case is REMANDED to the RO or the Appeals 
Management Center (AMC) in Washington, D.C. for the following 
actions: 

1.  The RO or the AMC should issue a 
letter to the appellant and his 
representative providing them with the 
notice required under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), to 
include notice that the appellant submit 
should submit any pertinent evidence in 
his possession and either submit or 
provide the information and authorization 
necessary for VA to obtain any medical 
records, not already of record, 
pertaining to post-service treatment or 
evaluation of his service-connected 
psychiatric disability during the period 
prior to June 12, 2000.  In particular, 
the veteran should provide the requested 
identifying information for the counselor 
who provided psychiatric counseling soon 
after he was diagnosed with a panic 
disorder in 1992.  

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO of 
the AMC is unsuccessful in its efforts to 
obtain any such evidence, it should so 
inform the veteran and his representative 
and request them to submit the 
outstanding evidence.

3.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

4.  When the foregoing actions are 
completed, the RO or the AMC should 
readjudicate the veteran's claim for a 
higher evaluation for psychiatric 
disability during the initial evaluation 
period prior to June 12, 2000.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the RO or 
the AMC should issue a supplemental 
statement of the case and afford the 
veteran and his representative the 
requisite opportunity to respond.  

Thereafter, the case should be returned to the Board, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any ultimate outcome warranted.  The veteran 
need take no action until he is otherwise notified by.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


